Opinion issued August 30, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00452-CV
                          ———————————
                         CONARC, INC., Appellant
                                      V.
             THE SHERWIN-WILLIAMS COMPANY, Appellee



               On Appeal from the County Court at Law No. 1
                          Jefferson County, Texas
                      Trial Court Cause No. 120184


                         MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred
them, in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(d). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.




                                        2